EXHIBIT 10.1(h)



SEVENTH AMENDMENT TO
AMENDED AND RESTATED EOG RESOURCES, INC. 1994 STOCK PLAN



 

WHEREAS, EOG Resources, Inc. (the "Company") has heretofore adopted and
maintains the Amended and Restated EOG Resources, Inc. 1994 Stock Plan, as
amended by amendments dated effective as of December 12, 1995, December 10,
1996, December 9, 1997, May 5, 1998, December 8, 1998, and May 8, 2001
(hereinafter collectively referred to as the "Plan"); and



WHEREAS, the Company desires to amend the Plan;



NOW, THEREFORE, the Plan is amended as follows:



1. Section 6.2A. is hereby deleted in its entirety and the following is
substituted therefore:



A. If a Change of Control occurs which is not approved, recommended or supported
by a majority of the Board of Directors of the Company in actions taken prior
to, and with respect to, such transaction, with respect to outstanding grants of
Restricted Stock made under Section 5.3, each recipient thereof shall have a
fully vested right in all Restricted Stock granted to the recipient and then
outstanding, and with respect to outstanding grants of Options and Stock
Appreciation Rights made under Section 5.1 or Section 5.2, respectively, all
such outstanding Options and Stock Appreciation Rights, irrespective of whether
they are then exercisable, may, at the option of the grantee, be surrendered to
the Company by each grantee thereof and such Options and Stock Appreciation
Rights shall thereupon be canceled by the Company, and the grantee shall receive
a payment in Shares by the Company in an amount equal to the number of Shares
subject to the Options and/or Stock Appreciation Rights held by such grantee
multiplied by the difference between (x) and (y) where (y) equals, in the case
of Options, the purchase price per Share covered by the Option or, in the case
of Stock Appreciation Rights, the grant price of the Stock Appreciation Rights,
and (x) equals (1) the per share price offered to stockholders of the Company in
any such merger, consolidation, sale of assets, or dissolution transaction, (2)
the per share price offered to stockholders of the Company in any tender offer
or exchange offer whereby any such change of Beneficial Ownership or Directors
takes place, (3) the Fair Market Value of a Share on the date determined by the
Committee (as constituted prior to any change described in clause (iv) or (v))
to be the date of cancellation and surrender of such Options and/or Stock
Appreciation Rights if any such change of Beneficial Ownership or Directors
occurs other than pursuant to a tender or exchange offer, or (4) the Fair Market
Value of a Share on the Date determined by the Committee to be the date of
cancellation and surrender of such Options and/or Stock Appreciation Rights if
any event described in clause (vi) above has occurred, whichever is appropriate.
In the event that the consideration offered to stockholders of the Company in
any transaction described in this Section 6.2A. consists of anything other than
cash, the Committee (as constituted prior to such transaction) shall determine
the fair cash equivalent of the portion of the consideration offered which is
other than cash.



 

AS AMENDED HEREBY, the Plan is specifically ratified and reaffirmed.



Dated effective as of December 30, 2005.



ATTEST:                                                         EOG RESOURCES,
INC.



 

By:  /s/ PATRICIA EDWARDS                   By:  /s/ HUGH A. STOWE     



 